Citation Nr: 1141160	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an extraschedular evaluation for service-connected pes planus (flat feet), currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1973 to July 1976 and from September 1978 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, continuing the previously assigned disability evaluation of 30 percent.  The Board denied the Veteran's claim in August 2007 and the Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a partial Joint Motion for Remand and remanded this issue back to the Board.  

The Board remanded the Veteran's claim in December 2008 for additional evidentiary development, and in September 2009, the Board again denied the Veteran's claim for an increased disability evaluation.  The Veteran appealed this denial to the Court.  In April 2011, the Court remanded, in part, the Veteran's claim back to the Board.  Specifically, the Court remanded the issue of entitlement to an increased disability evaluation on an extraschedular basis.  However, the Court affirmed the Board's previous denial of entitlement to an increased disability evaluation on a schedular basis.  

The referral of the issue of entitlement to an increased disability evaluation on an extraschedular basis, as well as entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  There is competent evidence of record that the Veteran's pes planus markedly interferes with his employability, which warrants referral of his claim to the Director of Compensation and Pension Service for consideration of an extraschedular rating.  

2.  As evidence of the Veteran's potential unemployability is of record, and since he does not meet the schedular criteria for a TDIU rating, the matter should be referred to the Director of Compensation and Pension Service for extraschedular consideration.  


CONCLUSIONS OF LAW

1.  The criteria for referral to the VA Director of Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's service-connected pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).  

2.  The criteria for the submission of the claim for TDIU on an extraschedular basis to the Director of Compensation and Pension Services have been met.  38 C.F.R. § 4.16(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, by referring the Veteran's claim for extraschedular consideration, the Board is granting in full this aspect of his claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Veteran contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected pes planus.  As already discussed in the introduction, the Board previously denied the Veteran's claim on a schedular basis.  In April 2011, the Court affirmed this decision.  Therefore, the only issue currently before the Board is whether the Veteran is entitled to an increased disability evaluation on an extraschedular basis.  

The rating schedule represents, as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran is currently rated as 30 percent disabled for bilateral pes planus under Diagnostic Code 5276.  Under this code, a 30 percent disability evaluation is the highest available rating without evidence of marked pronation and marked inward displacement of the feet, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  As found by the Board in September 2009, the Veteran did not suffer from such symptomatology, and as such, a higher disability evaluation on a schedular basis could not be provided.  

However, the record also contains evidence suggestive of marked interference with employment.  According to an October 2003 VA examination report, the Veteran suffered from ongoing discomfort of the feet that was worse with standing and prolonged walking of greater than 15 minutes.  The examiner opined that the Veteran would benefit from job retraining for sedentary work.  

An October 2005 VA Social Work note indicates that the Veteran was unemployed at this time.  The reasons for the Veteran's unemployment are unclear and the treatment note references that the Veteran had been taking Zoloft since an incident at the workplace in 2003.  A September 2003 mental health note indicates that the Veteran was fired two weeks earlier for insubordination.  The Veteran reported that his manager was making him perform activities that he could not do because of his disability.  

Finally, the record contains a VA examination report from April 2009.  The examiner opined that the Veteran's flat foot condition, independent of the neuropathy in his feet, should not have a significant impact on his activities of daily living and employability.  Nonetheless, the Veteran reported that he was last employed about one and a half years earlier and that he was forced to quit his job because of the pain in his feet.  Therefore, there is evidence of record suggestive of a marked interference with employment.  

This same evidence at least suggests that the Veteran may be unemployable as a result of his service-connected pes planus, raising a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  The Board recognizes that the RO previously denied the Veteran's claim for TDIU benefits in November 2009.  However, the Veteran's claim was denied for failure to submit a proper application for increased compensation based on TDIU.  In light of the holding in Rice and the fact that a claim of TDIU is inherent in the Veteran's claim of entitlement to an increased disability evaluation on an extraschedular basis due to unemployability, the Board finds that the issue of entitlement to TDIU must also be referred.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for pes planus, rated as 30 percent disabling.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  

In conclusion, the Board finds that the Veteran's pes planus presents the requisite exceptional or unusual disability picture through marked interference with employment above and beyond that contemplated by the current 30 percent schedular evaluation.  To this extent, the claim is granted.  

The Board does not have the authority to assign an extraschedular disability evaluation in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).  In the REMAND portion of this decision, the Board will direct the RO to refer these matters to the VA Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  


ORDER

Referral of the claim of entitlement to an increased disability evaluation for pes planus to the VA Director of Compensation and Pension Service for consideration of an extraschedular rating is granted.  

Submission of a claim for a total disability rating for compensation purposes based on individual unemployability to the VA Director of Compensation and Pension Service is warranted.  



	(CONTINUED ON NEXT PAGE)
REMAND

As discussed above, further steps must be taken before appellate review may proceed on the Veteran's claims of entitlement to an increased disability evaluation for pes planus on an extraschedular basis and entitlement to TDIU benefits.  Specifically, these matters are to be referred to the VA Director of Compensation and Pension Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the issue of entitlement to an extraschedular evaluation for bilateral pes planus to the Director of Compensation and Pension Service.  

2.  The RO should also submit the claim for TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission.  

3.  The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


